Citation Nr: 1707704	
Decision Date: 03/13/17    Archive Date: 03/21/17

DOCKET NO.  09-17 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES
 
1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus type II, with associated peripheral neuropathy, nephropathy, retinopathy, bilateral cataracts, erectile dysfunction, and hypertension, prior to September 14, 2015, and in excess of 40 percent thereafter. 

2.  Entitlement to a total disability rating due to individual unemployability (TDIU) due to service-connected diabetes.


REPRESENTATION

Appellant represented by:	California Department of Veteran Affairs


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The RO in Oakland, California certified the appeal to the Board.  The Veteran's claims file remains in the jurisdiction of the Oakland RO.

In the August 2016 rating decision, the RO rated renal dysfunction (nephropathy) and hypertension separate from the Veteran's service-connected diabetes mellitus type II.  There, the RO assigned a 20 percent rating for diabetes, effective April 13, 2005, and a 60 percent rating, effective September 14, 2015.  The RO also increased the ratings for left and right lower extremity sciatic nerve neuropathy to 20 percent, assigned separate 20 percent ratings for left and right upper extremity neuropathy, and separate 10 percent ratings for left and right lower extremity neuropathy of the femoral nerve.  In addition, the RO increased the disability rating for the Veteran's service-connected nephropathy with hypertension to 60 percent disabling, effective June 3, 2009, and 80 percent disabling, effective June 1, 2010.  As the redistribution and increased rating did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In January 2012 and October 2014, the Board remanded the claims for further development of the evidence.  The case is once again before the Board.

The issues of entitlement to a TDIU due to service-connected diabetes and entitlement to an initial increased evaluation, prior to September 14, 2015, for diabetes are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.



FINDING OF FACT

The Veteran's diabetes mellitus type II has been controlled by an oral hypoglycemic agent, a restricted diet, daily insulin injections, and regulation of activities, requiring weekly consultations with a diabetic care provider, with progressive loss of weight and strength that will be attributed at least in part to his diabetes.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 100 percent rating effective September 14, 2015 for diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  For the period of the claim since September 14, 2015, the claim for a TDIU is denied as moot.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I. Duties to Notify and Assist 

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to 
notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Here, compliant VCAA notice was sent to the Veteran in August 2007.
 
Concerning the duty to assist, the Veteran's service treatment records (STRs), records from the Social Security Administration (SSA), and service personnel records are on file, as are post-service VA treatment records, private treatment records, and lay statements.  

The Board also notes that the actions requested in the prior remand have been undertaken to the extent possible.  VA's duty to assist also includes affording a veteran a VA examination when warranted.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, in September 2015, the Veteran underwent VA examinations for diabetes and other associated diabetic complications, including peripheral neuropathy, bilateral lower and upper extremities; nephropathy; retinopathy; and erectile dysfunction.  The examiners detailed the Veteran's assertions, conducted all appropriate testing and reported the results.  See Id. at 311.  Therefore, the Board finds that the duty to assist has been satisfied.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Analysis 

A.  Increased Initial Rating for Diabetes

The Veteran is seeking an initial increased evaluation for his diabetes mellitus type II.  Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7 (2016).

Where, as here, an appellant expresses dissatisfaction with the assignment of an initial rating following an award of service connection for a disability, separate, or "staged," ratings can be assigned for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's diabetes is currently rated as 20 percent, effective April 13, 2005, and 40 percent thereafter under the criteria of 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under Diagnostic Code 7913, a 10 percent rating is assigned for diabetes mellitus manageable by restricted diet only.  A 20 percent rating is awarded where the disorder requires insulin and a restricted diet, or requires an oral hypoglycemic agent and a restricted diet.  The criteria for a 40 percent rating require insulin, a restricted diet, and regulation of activities.  A higher rating of 60 percent rating is warranted where the disorder requires insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is warranted where the disorder requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

Competent medical evidence is required to establish "regulation of activities," namely, avoidance of strenuous occupational and recreational activities, under Diagnostic Code 7913.  See Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).

Because of the successive nature of the rating criteria for diabetes, for example, the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.  

In the Veteran's March 2007 statement, he requested a higher rating for diabetes based on the need to take insulin, restrict his diet, and restrict his activities.  Since March 2007, VA treatment records reveal that the Veteran's diabetes has become significantly more debilitating. 

The Veteran was afforded a VA examination in September 2007, February 2012, February 2014, and September 2015.  At the September 2007 VA examination, the Veteran reported needing to use insulin on a daily basis to control his diabetes.  The examination report documented a diagnosis of diabetes type II, with oral medication as well as one daily dose of insulin.  At that time, the examiner did not require the Veteran to restrict his activities to manage his diabetes.    

In February 2012, the Veteran was afforded a second VA examination for diabetes.  The report indicated that the Veteran was hospitalized for a hyperglycemic event on September 27, 2011.  The Veteran reported that he had been experiencing monthly hypoglycemic events.  Following the examination, the examiner prescribed the following treatment to manage the Veteran's diabetes: restrict diet, use of an oral hypoglycemic agent, and insulin injections at least once per day.  Again, the examiner did not require the Veteran to restrict his activities.  Further, peripheral neuropathy, nephropathy, retinopathy, and erectile dysfunction were listed as diabetic complications.  The examiner opined that the Veteran's diabetes more than likely aggravated his hypertension and nephropathy.  

In May 2013, VA Treatment records documented the Veteran reporting recent hypoglycemic events.

In February 2014, the Veteran was afforded a third VA examination for diabetes.  The examiner prescribed a similar treatment to manage the Veteran's diabetes: restricted diet, use of an oral hypoglycemic agent, insulin injection more than once per day.  Again, the examiner did not require the Veteran to restrict his activities.  Further, peripheral neuropathy and erectile dysfunction were listed as diabetic complications.  

VA Treatment records documented the Veteran reporting of hypoglycemic events in October 2014 and March 2015.

In September 2015, the Veteran was afforded another VA examination for diabetes.  The examiner documented the Veteran's reports of hypoglycemic events occurring about twice a month.  The Veteran described to the examiner that he would periodically awaken in the middle of the night with hypoglycemic symptoms.  In addition, the Veteran reported having milder hypoglycemic events three to four times a month.  Accordingly, the examiner prescribed the Veteran's diabetes to be managed by a restricted diet, insulin injections more than once per day, and regulation of activities.  The examiner did not document the Veteran losing any strength or weight due to diabetes.  Peripheral neuropathy, nephropathy, retinopathy, erectile dysfunction, hypertension were listed has as complications associated with the Veteran's diabetes. 
  
In December 2015, the Veteran reported to a VA clinician that he experienced four hypoglycemic events in the last few weeks.  Later in March 2016, the Veteran reported two recent hypoglycemic events to a VA clinician.  

In addition to in-person treatment, the Veteran's diabetic care has been monitored remotely.  Beginning in January 2013, the Veteran enrolled in the Care Coordination Home Telehealth (CCAT) program through the San Francisco VA Medical Center.  Under the program, a veteran is able to remotely share information, such as blood pressure readings and blood glucose levels, to the local VA medical center.  VA clinicians actively monitor vitals and contact the veteran if the reported vitals are abnormal.  As a participant in the CCAT program, the Veteran has received real-time and continuous diabetic care without needing to physically visit a diabetic care professional since January 2013.   

Since enrolling, records indicated out of range responses for hypoglycemia in July 2013, August 2013, April 2014, March 2015, December 2015, and January 2016.  In addition, records indicated out of range responses for ketoacidosis in November 2014 and June 2016. 

Following review of the record, the Board concludes that the Veteran is entitled to a 100 percent evaluation for diabetes, effective September 14, 2015. 
The September 2015 VA examiner prescribed a restricted diet, daily insulin injections, and regulation of activities as the Veteran's diabetic care treatment.  Therefore, the first three criteria of a 100 percent evaluation for diabetes are met. 

The next issue is whether the Veteran's diabetic care consultations meet the criteria for a 100 percent evaluation under Diagnostic Code 7913.  The relevant criterion is met when there is evidence indicating episodes of ketoacidosis or hypoglycemic reactions, which require at least three hospitalizations per year or weekly visits to a diabetic care provider.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.  Throughout the appeal period, the Veteran reported frequent hypoglycemic events at night.  The Board views his reports of hypoglycemic events credible as it is both internally consistent and in line with telehealth reports.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  Telehealth reports indicated that the Veteran regularly experienced hypoglycemic events, specifically in July 2013, August 2013, April 2014, March 2015, December 2015, and January 2016.    

To manage these frequent hypoglycemic reactions, the Veteran received continuous diabetic care through the CCAT program.  While a patient with diabetes would traditionally need to schedule visits with a diabetic care professional to receive adequate treatment, VA's telehealth program has provided veterans to receive continuous diabetic care remotely.  Here, the Veteran has participated in the telehealth program since January 2013.  In addition to continuous monitoring, current telehealth records revealed that VA clinicians contacting the Veteran on six different occasions after reports of hypoglycemic events.  The Board acknowledges that the September 2015 VA examiner did not document any recent hospitalizations due the Veteran's diabetes.  The Board further acknowledges that the examiner noted that the Veteran visits his diabetic care provider less than twice a month.  Regardless, the Veteran's hypoglycemic events required the Veteran to enroll in the telehealth and receive uninterrupted diabetic care.  The Board finds that the Veteran's diabetic care therefore meets the criterion for diabetic care visitation for a 100 percent evaluation. 

Finally, notwithstanding the fact that a number of the Veteran's compensable complications of diabetes have been separately rated, a 100 percent rating would still be appropriate if the Veteran can further demonstrate that his symptoms have resulted in progressive loss of weight and strength.  In this regard, the Board's review of the record reflects that VA examination in February 2012 revealed findings that included progressive loss of strength related to the Veteran's diabetes mellitus.  In addition, while the September 2015 VA examiner did not make the same specific finding, the examiner nonetheless found that the Veteran's diabetic symptoms caused him to be capable of not more than light physical employment, clearly implying that the Veteran did not have the strength to do more physically challenging labor.  Moreover, with respect to the issue of weight loss, a January 2016 progress note indicates that at this time the Veteran's weight of 247 pounds followed a 110 pound weight loss that began following a surgical procedure in April 2013.  In this regard, although the Board is mindful of the fact that the surgical procedure the Veteran underwent in April 2013 was a gastric bypass, and that some of the weight loss is likely attributable to this procedure, the Board is unable to conclude from the record how much is attributable to the surgical procedure.  The Board also notes that this matter was not addressed at all by the most recent VA examiner in September 2016.  Therefore, giving the Veteran the benefit of the doubt, the Board finds that the final criterion of progressive loss of weight and strength as of September 2015, was also met.  

September 14, 2015 is the earliest date where all of the criteria under Diagnostic Code 7913 for a 100 percent evaluation are met, including competent medical evidence establishing regulation of activities.  See Camacho, 21 Vet. App. at 364.  Accordingly, a higher rating of 100 percent rating is warranted effective September 14, 2015.  See 38 U.S.C.A. § 5107(b); see 38 C.F.R. §4.119, Diagnostic Code 7913.

Having decided that the Veteran is entitled to a 100 percent schedular rating for diabetes, the Board will not separately evaluate the Veteran's diabetic complications since September 14, 2015.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note 1 ("Evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.").

B.  Entitlement to TDIU Since September 14, 2015

While the Veteran filed a formal TDIU claim in February 2012, the issue was first raised by the record during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  Hence, the Veteran's claim for a TDIU has been pending since the Veteran filed a claim for an initial increased rating for diabetes (March 2007).    

As discussed above, the Veteran is entitled to a 100 percent disability rating since September 14, 2015 for diabetes.  Although VA has a duty to maximize a claimant's benefits, the Veteran is in receipt of the maximum benefits available during that period of the claim.  Accordingly, a claim for TDIU due to service-connected diabetes since September 14, 2015 is moot.  See 38 C.F.R. § 4.16 (a); Buie v. Shinseki, 24 Vet. App. 242, 250 (2011); Bradley v. Peake, 22 Vet. App. 280, 294 (2008).

ORDER

An increased rating of 100 percent for diabetes is granted, effective September 14, 2015, subject to the law and regulations governing the payment of monetary benefits.

For the period of the claim since September 14, 2015, the claim for a TDIU is denied as moot.



REMAND

While further delay is regrettable, the Board finds that, for the period prior to September 14, 2015, additional development is necessary prior to adjudication of the Veteran's increased rating claim for diabetes and TDIU claim. 

In regards to the claim for entitlement to a TDIU, a total rating for compensation purposes may be assigned on a schedular basis where the schedular rating is less than total, when, in the judgment of the rating agency, the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2016).

Prior to September 14, 2015, the Veteran's disability ratings do not meet the schedular criteria for a TDIU under the provisions of 38 C.F.R. § 4.16(a).  However, the evidence is reflective or suggestive of unemployability prior to September 14, 2015.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated as totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b).  Based on the foregoing, the Board finds that a remand is required so that the claim of entitlement to a TDIU due to diabetes may be referred to the Director of VA's Compensation and Pension Service for extraschedular consideration.

As the Veteran's pending increased rating claim for diabetes, prior to September 14, 2015, may affect the outcome of the claim of entitlement to a TDIU, a final decision on that issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  Thus, that claim is also being remanded.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional outstanding private treatment records that he wishes VA to obtain, and advise him that he may submit any additional evidence or information he might have to support his claim, including lay statements.  After obtaining any necessary authorization forms from the Veteran, obtain any pertinent records identified, and associate them with the claims file.  Any negative responses should be in writing and should be associated with the claims file.

2.  Update the file with any VA treatment records relevant to the Veteran's claim dated from March 2003 to September 14, 2015.  If any requested records are unavailable, the Veteran should be notified of such.

3.  Then, refer the claim of entitlement to a TDIU to the Director of VA's Compensation and Pension Service for consideration of entitlement to a TDIU on an extraschedular basis.

4.  After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case, given the opportunity to respond thereto, and the case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


